Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 33-55 are pending in the present application.

Information Disclosure Statement
The Examiner has considered the 50 page Information Disclosure Statement filed on March 22, 2021.  The submission is in compliance with the provisions of 
37 CFR 1.97.  
The applicant has an obligation to call the most pertinent prior art to the attention of the U.S. Patent and Trademark Office in a proper fashion.  Burying one reference in one hundred other IDS references is like citing nothing.  PENN YAN BOATS, INC. v. SEA LARK BOATS, INC., et. al. 175 USPQ 260 (S.D. Fla. 1972).  Golden Valley Microwave Foods, Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (U.S. District Court Northern District of Indiana, July 22, 1992), Molins PLC v. Textron, Inc., 48 F.3d 1172, 1184, 33 USPQ2d 1823 (Fed. Cir. 1995).  Accordingly, the information disclosure statement has been given a cursory review by the examiner.  

   
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See paragraph [00161] on page 63 (4 instances) and paragraph [00249] on page 83 (1 instance) of the instant specification.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating warts, does not reasonably provide enablement for treating all primary immunodeficiency diseases or disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 

The analysis is as follows:
(1) Breadth of claims.
(a) Scope of the compounds. 
	(b) Scope of the diseases covered.  
	The primary function of the immune system is to fight infection. It has also evolved to maintain homeostasis and regulate commensal microbes that normally inhabit the body, primarily beneficial or benign bacteria. Failure to do this at a normal level constitutes immunodeficiency. There are a substantial number of immunodeficiency disorders, in two very different categories. 
I. Primary immunodeficiency disorders are caused by inherited functional defects in the cells of the immune system.
The primary immunodeficiencies commonly involve defects in lymphocyte development, and these can be divided into 4 categories: 
1. Severe combined immunodeficiencies. These include a. Absence of all myeloid and lymphoid cells (Reticular dysgenesis) b. Absence of all lymphoid populations (Adenosine Deaminase deficiency), c. Absence of T and NK cells (X-linked SCID; γc deficiency), d. Absence of T and NK cells (autosomal SCID; JAK-3 deficiency), e. Absence of T and NK cells (autosomal SCID:unknown mechanism), f. Absence of T and B cells (Alymphocytosis; Rag gene defects), g. Absence of T and B cells (Alymphocytosis; non-RAGrecombination defect), and h. Absence of T cells (T-B+NK+ SCID; IL-7R deficiency). 
2. Combined Immunodeficiencies. These include a. DiGeorge syndrome, b. Purine nucleotide phosphorylase deficiency, c. ZAP-70 mutations, d. DNA ligase I deficiency, e. CD3 ε deficiency, f. CD3 γ deficiency, g. HLA class II deficiency (CIITA, RFX5), h. Class I deficiency (TAP2), i. Ataxia telangiectasia, j. Cartilage hair hypoplasia. 
3. Humoral Immunodeficiencies. These include a. X-linked agammaglobulinemia (Bruton’s disease), b. Human surrogate light chain and µ heavy chain mutants, c. IgG subclass deficiencies, d. κ chain deficiency, e. X-linked hyper-IgM syndrome; f. Hyper-IgM syndrome (autosomal), g. Selective IgA deficiency, h. Common variable immunodeficiency. 
4.  Disorders involving aberrant lymphocyte activation. These include a. Wiskott-Aldrich syndrome, b. Autoimmune lymphoproliferative syndrome, c. “Accelerated phase” disorders (notably, Chediak-Higashi syndrome,  Familial hemophagocytic lymphohistiocytosis,  X-linked lymphoproliferation, and Immunodeficiency with partial albinism), and d. Omenn’s syndrome.
Another group is the Phagocytes Defects. These include Chronic Granulomatous Disease (CGD, which comes in forms including gp91 phox Deficiency, p22 phox Deficiency, p47 phox Deficiency, p67 phox Deficiency); Neutrophil G-6PD Deficiency; Myeloperoxidase Deficiency; Specific Granule Deficiency; Shwachman-Diamond Syndrome; Localized Juvenile Periodontitis, and Papillon-Lefevre Syndrome.
There are the Predominantly Antibody Deficiencies, which include Agammaglobulinemia with Absent B Cells (Btk Deficiency, μ Heavy Chain Deficiency, λ5/14.1 Deficiency, Igα Deficiency, Igβ Deficiency, BLNK Deficiency, LRRC8 Deficiency, and other Forms of Agammaglobulinemia); Hypogammaglobulinemia with Normal/Low Number of B Cells (Common Variable Immunodeficiency, ICOS Deficiency, TACI Deficiency, CD19 Deficiency, and other Forms of Hypogammaglobulinemia); Immunoglobulin Class Switch Recombination Deficiencies (Due to Intrinsic B Cell Defects) (AID Deficiency, UNG Deficiency, and other CSR Selective Deficiencies); Selective IgA Deficiency; Other Immunoglobulin Isotypes or Light Chain Deficiencies (Isolated IgG Subclass Deficiency, IgA with IgG Subclass Deficiency, Ig Heavy Chain Deletions, K Light Chain Deficiency); Specific Antibody Deficiency with Normal Immunoglobulin Concentrations; and Transient Hypogammaglobulinemia of Infancy.
There are assorted Complement Deficiencies, including Deficiencies of Classical Pathway Components (C1q/C1r/C1s Deficiencies, C4 Deficiency, C2 Deficiency); Deficiencies of Lectin Pathway Components (MBL Deficiency, MASP2 Deficiency); Deficiencies of Alternative Pathway Components (Factor D Deficiency, Properdin Deficiency); Deficiency of Complement Component C3; Deficiencies of Terminal Pathway Components (C5-9 Deficiencies); and Deficiencies of Complement Regulatory Proteins (C1 Inhibitor Deficiency, Factor I Deficiency, Factor H Deficiency, CD46 Deficiency, CD55 Deficiency, CD59 Deficiency).
There are syndromes associated with defective DNA repair, chromosome instability, or both such as Ataxia-Telangiectasia, Ataxia-Like Syndrome, Nijmegen Breakage Syndrome, Bloom's Syndrome, ICF Syndrome, DNA Ligase IV Deficiency, and Fanconi Pancytopenia
There are the Hyper-IgE syndromes: Stat3 Deficiency, Tyk2 Deficiency, and HIES with Unknown Origin, although there are other systems for classifying these. 
There are assorted inborn errors of metabolism associated with immunodeficiency, including Adenosine Deaminase Deficiency, Glycogen Storage Disease Ib/Ic, Barth Syndrome, Galactosemia, Branched-Chain Amino Acidurias, and Lysinuric Protein Intolerance. 
There are some Interferon- gamma /IL-12 Pathway deficiencies and some Natural Killer Cell deficiencies which are primary immunodeficiency disorders. There are others which fall into the categories of Toll-like Receptor (TLRS) defects, and still others are Mannose-binding lectin (MBL) deficiencies, and there are also Growth Hormone Pathway Defects. Still others arise from Caspase 8 deficiency and from defects of NF-κB regulation. 
There is Immunodeficiency with thymoma (Good's syndrome), Antibody deficiency with Transcobalamin II Deficiency; Warts, Hypogammaglobulinemia, Infection, Myelokathexis (WHIM) syndrome, Roifman Syndrome 1, Roifman-Costa Syndrome (Roifman Syndrome 2); Spondyloenchondrodysplasia; Kabuki Syndrome;  CHARGE Association; Rubinstein-Taybi Syndrome; Mulvihill-Smith Syndrome; OLEDAID Syndrome (which exists in three genetically distinct forms); Dyskeratosis Congenita; Hermansky-Pudlak Syndrome, Type II; Griscelli Syndrome, Type 2; Short-Limb Skeletal Dysplasia with Combined Immunodeficiency; Hoyeraal-Hreidarsson Syndrome; Cohen Syndrome and many, many other syndromes.
	II. Secondary immunodeficiencies are acquired defects in immune function resulting from a wide variety of sources.  These include drugs (e.g. cancer chemotherapeutic agents, Cyclosporin, and corticosteroids), infections of immune system cells (most notably HIV, but also HTLV-1, EBV, and some others), disseminated cancers (malignancies that invade the bone marrow may crowd out immune system cells and their precursors), radiation therapy (causing bone marrow suppression, lymphocyte toxicity), splenectomy (increased susceptibility to infection by encapsulated microorganisms), severe burns (loss of immunoglobulins through damaged skin), chronic renal disease, and aging. 
Immunodeficiency can be secondary to metabolic disorders, such as Type 2 diabetes, hyperadrenocorticism (Cushing's syndrome, in which excess cortisol suppresses the immune system), uremia and pregnancy. 
Some are the result of Endocrine disorders, notably GH deficiency as well as estrogen toxicity. 
Others arise from nutritional disorders, especially zinc, iron and vitamin E deficiency. 
These can also arise from systemic viral infections such as canine distemper virus, canine parvovirus,  FeLV, feline panleukopenia virus, equine herpes 1, BVD, FIV and BIV, as well as some bacterial infections, notably Mycobacterium paratuberculosis. Parasites (e.g. Eperythrozoonsis, Trypanosomiasis, Demodex canis, and Ehrlichia spp.) as well as toxins such as mycotoxins, and bracken fern toxicosis, can trigger secondary immunodeficiencies.

(2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

(3) Direction or Guidance:  That provided is very limited. The dosage range information is found on pages 58 and 65 of the specification.  Moreover, this is generic, the same for the many disorders covered by the specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for this or that specific disorder.

(4) State of the Prior Art: These compounds are imidazole and benzimidazole containing compounds. So far as the examiner is aware, no of any kind have been used for the treatment of all primary immunodeficiency diseases or disorders.

(5)  Working Examples:

(6) Skill of those in the art: Treatment of immunodeficiencies is usually quite problematic. Because Primary immunodeficiency diseases or disorders generally arise from genetic disorders, most generally cannot be treated per se, short of gene therapy or transplantation, which is not what the current claims provide for. Thus, for example, Wiskott-Aldrich Syndrome is an X-linked recessive genetic condition. The only potential treatments are bone marrow transplantation or gene therapy. Aside from that, there is only palliative care, for management of symptoms, e.g., intravenous immunoglobulin. Similarly, in DiGeorge syndrome (22q11.2 deletion syndrome), a disorder caused by a defect in chromosome 22, patients often have a T-lymphocyte defect significant enough to cause the B-lymphocytes to fail to make sufficient antibodies.  Again, palliative care, in the form of e.g., antibiotic prophylaxis and adequate treatment of any allergies, provides relief of symptoms, but does not treat the disease itself. Chediak-Higashi syndrome arises from mutations in the CHS1 gene, leading to granule defects in in certain types of white blood cells. There is no specific treatment for Chediak-Higashi syndrome, aside from bone marrow transplants. Reticular dysgenesis is invariably fatal, normally within months of birth, except for hematopoietic stem cell transplantation. Adenosine deaminase deficiency (ADA-SCID) has no pharmacological treatment per se. It can only be treated by replacement of the ADA enzyme itself, or by bone marrow transplant or gene therapy. Griscelli syndrome type 2, which is caused by a mutation in the RAB27A gene and is often fatal, has only bone marrow transplantation as an effective treatment. Good’s Syndrome, characterized by hypogammaglobulinemia, B-cell depletion and variable defects in cell mediated immunity, such as CD4+ T cell lymphopenia and reduced T cell mitogen proliferative responses, has no established effective treatment, other than surgery (thymothymectomy) and palliative measures, such as immunoglobulin replacement and antibiotics such as clarithromycin, anti-diarrheal medications, etc.  For Kabuki syndrome, which commonly includes hypogammaglobulinemia (low IgG and IgA) as well as impaired specific antibody response, several chromosomal abnormalities have been found, but none of them appear to be specific to Kabuki Syndrome. As a result, there is no treatment for Kabuki Syndrome per se, but only therapies directed to specific impairments.  Shwachman-Diamond syndrome is an autosomal recessive disorder, arising from mutations in the SBDS gene located on chromosome 7q11, and neutropenia, as well as multiple B and T-cell defects are seen.  Growth Factors may be given to limit the neutropenia, and antibiotics for infections, but only Hematopoietic Stem Cell Transplantation can treat the disease itself. 
	Secondary immunodeficiencies are usually not treated per se, but instead, therapy is directed to the external cause.  Thus, AIDS is treated with antiviral drugs to inhibit viral replication. Chronic renal disease, an important cause of secondary immunodeficiencies, is treated according to the nature of the kidney disease, or by kidney dialysis. Treatment of hyperadrenocorticism depends on the specific reason for excess cortisol, and most commonly involves anti-cancer regimen (e.g., surgery or radiation), reduction in dosages of glucocorticoid hormones, and use of specific cortisol-inhibiting drugs. These treatments are thus quite varied.
	Owing to the wide variety of agents involved is both providing the immune response and in regulating the immune system,, and the considerable diversity in the causes and nature of the disorders which result in immunodeficiency, the notion of a general treatment for immunodeficiency and its disorders is contrary to present medical science.

(7) The quantity of experimentation needed: Owing especially to factors 1, and 6, this expected to be extensive and undue.

MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is justified here.




The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 33, 37, 39-41 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 33, the 9th line from the end of the claim, “optionally” in the phrase “optionally taken together” should be deleted.
In claim 34, line 5 of the claim, the brackets around the substituent, 
    PNG
    media_image1.png
    179
    193
    media_image1.png
    Greyscale
, should be deleted and the variable point of attachment bond should be connected to the bicyclic ring.  See claims 37, 39 and 40 for same.
Claim 41 lacks antecedent basis from claim 40 because there is no earlier recitation in claim 40 for R3 representing a C1-4 alkyl optionally substituted with -N(R)2 as found in claim 41.  See in claim 40 wherein R3 can represent -(CH2)1-6-N(R)(R6).
In claim 55, an “or” should be added before “myelokathexis” for proper Markush language format.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 41 fails to further limit claim 40 because claim 41 is broader in scope than claim 40.  Claim 40 does not state that the R3 variable can represent a C1-4 alkyl optionally substituted with -N(R)2 as found in claim 41.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,988,465. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims specie which anticipate the present claimed invention.  See, for instance, the first compound claimed in claim 19 of the patent.
The present application is a continuation of Application No. 16/311,083, which matured to US Patent 10,988,465.  No restriction was required during the prosecution of Application No. 16/311,083.  Thus, no 
35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the patent anticipate and/or render obvious the present claimed invention. 


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


July 13, 2022
Book XXVI, page 93